                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

STANLEY V. RANSOM, III                                                        PLAINTIFF
ADC #152776

v.                          CASE NO. 5:19-CV-00149 BSM

PARKER, et al.                                                              DEFENDANTS

                                         ORDER

       After de novo review of the record, including Stanley Ransom’s objections, the

recommended disposition [Doc. No. 28] is adopted, defendants’ motion for summary

judgment [Doc. No. 25] is granted, and the complaint is dismissed without prejudice.

Ransom’s motion to amend his complaint [Doc. No. 30] is denied as moot. It is certified that

an in forma pauperis appeal from this order would not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED this 13th day of August 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
